Citation Nr: 1339520	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel











INTRODUCTION

The Appellant served in the West Virginia Air National Guard.  He served on active duty for training from June 1959 to August 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2012 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a rating decision in August 1971, the RO denied service connection for a back disability on the basis that a Medical Board had determined that the back disability was congenital and was not permanently aggravated by service.  After the Appellant was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Appellant.  The rating decision, denying the claim, became final by operation of law on the evidence of record (also referred to as finality).  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

In May 2011, the RO received official service department records related to a back disability that had not been associated with the file when the RO first decided 
the claim in August 1971.  Under 38 C.F.R. § 3.156(c), additional relevant records from a service department must be considered without regard to finality.  As a result, finality did not attach to the rating decision in August 1971, and the claim has been recharacterized to reflect the change in the procedural status of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service treatment records show that the Appellant complained of back pain. After an orthopedic consultation, the impression was a congenital abnormality of the spine, transitional 1st sacral vertebra, with probable pseudoarthrosis.  In August 1959, the Appellant was subsequently released from active duty for training, because of the congenital abnormality and returned to state control.  

In support of the claim, the Veteran submitted a copy of a private X-ray report in September 2010 that showed degenerative changes in the lumbar spine. 

As the evidence of record is insufficient to decide the claim on the merits, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Appellant a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that degenerative changes of the lumbar spine by X-ray in 2010 represent:

a).  The progression of the Appellant's complaint of back pain pre-service and while on active duty for training in 1959, or,




b).  The correction of the diagnosis of congenital abnormality of the spine, transitional 1st sacral vertebra, with probable pseudoarthrosis, or, 

c).  The development of a new and separate condition? 

In formulating the opinion, the VA examiner is asked to consider the following:

In July 1959, the Appellant complained of intermittent low back pain since February 1959 before service when he injured his cervical spine while tumbling, which required cervical traction for four days.  The Appellant stated that for two weeks during active duty for training he had experienced pain in the low back and hip as well as tingling and numbness.

X-rays of the lumbosacral spine showed no significant bone or joint abnormality.  

The impression was a congenital abnormality of the spine, transitional 1st sacral vertebra, with probable pseudoarthrosis formation.  

After service in July 1971, the Appellant stated that another airman had jumped on his back while he was running an obstacle course in July 1959.  

The VA examiner is also asked to address the  following:


Whether the Appellant had other risk factors for developing degenerative changes of lumbar spine unrelated to the findings while on active duty for training, such as aging; and, 

Whether the degenerative changes of the lumbar spine developed in an unusual manner, suggestive of an etiology related to the findings while on active duty for training. 

The Veteran's file must be made available to the VA examiner.  

2.  After the above development has been completed, adjudicate the claim on the merits.   If the benefit is denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


